211 S.W.3d 144 (2007)
Donna FRITZ, Appellant,
v.
JACKSON COUNTY; Division of Employment Security, Respondents.
No. WD 66834.
Missouri Court of Appeals, Western District.
January 9, 2007.
Donna Fritz, Kansas City, MO, pro se.
Barbara A. Frazier, Kansas City, MO, for Respondent Jackson County.
*145 Cynthia A. Quetsch, Jefferson City, MO, for Respondent State of MO Div. of Employment Security.
Before HOLLIGER, P.J., SPINDEN and HARDWICK, JJ.

ORDER
PER CURIAM.
Donna Fritz appeals from an order from the Labor and Industrial Relations Commission denying her claim for unemployment benefits. Upon review of the briefs and the record, we find no error and affirm the Commission's order. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b).